 


109 HR 463 IH: To amend title 10, United States Code, to permit the use of education benefits under the Reserve Montgomery GI Bill for licensing or certification tests.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 463 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Evans introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to permit the use of education benefits under the Reserve Montgomery GI Bill for licensing or certification tests. 
 
 
1.Use of Reserve Montgomery GI Bill education benefits for payment for licensing or certification tests 
(a)In generalSection 16131 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(j) 
(1)Subject to paragraph (3), the amount of educational assistance payable under this chapter for a licensing or certification test described in section 3452(b) of title 38, is the lesser of $2,000 or the fee charged for the test.  
(2)The number of months of entitlement charged in the case of any individual for such licensing or certification test is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such test by the full-time monthly institutional rate of educational assistance which, but for paragraph (1), such individual would otherwise be paid under subsection (b). 
(3)In no event shall payment of educational assistance under this subsection for such a test exceed the amount of the individual’s available entitlement under this chapter.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2005, and shall apply to tests administered on or after that date. 
 
